Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 1of9 PagelD #: 5223

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: 1:17-CV-52 IMK
Plaintiff,

V. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

STATE TROOPER RONNIE M. GASKINS,

and

STATE TROOPER CHRIS BERRY,
Defendants.

PLAINTIFF’S MEMORANDUM IN RESPONSE TO
TROOPER DEFENDANTS’ MOTION TO EXCLUDE CLIFFORD HAWLEY

The Trooper Defendants filed a motion in limine (Doc 134) seeking to exclude the
Plaintiff’s proffered expert witness, Dr. Clifford B. Hawley, an economist (Doc 96). The Plaintiff
serves this responsive memorandum in accordance with LR Civ P 7.02(b).

I. INTRODUCTION

Dr. Hawley was disclosed on March 27, 2019 and deposed on May 13, 2019. The current
motion in limine (Doc 134) invites error by suggesting the Court exclude the witness owing to
alleged inadequacies in the factual predicates for two elements of the claimed damages. These
alleged deficiencies speak to two discrete aspects of the claim for damages, not the entirety of
Dr. Hawley’s body of opinion. Exclusion of the witness would be out of all proportion even if the
motion had merit.

The Defendants’ motion invokes the Court’s gatekeeper role as it relates to the

admissibility of expert methodology. See Doc 134 at 4, citing Westberry v. Gislaved Gummi AB,
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 2 of 9 PagelD #: 5224

178 F.3d 257, 261 (4th Cir. 1999)!; McCain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1237 (11th
Cir. 2005); Tyger Constr. Co., Inc. v. Pensacola Constr. Co., 29 F.3d 137, 142 (4th Cir. 1994);
E.E.O.C. v. Freeman, 778 F.3d 463, 446 (4th Cir. 2015)*: Benedi v. McNeil-P-P.C., Inc., 66 F.3d
1378, 1384 (4th Cir. 1995).> Ironically, the motion cites the storied decision in Daubert v.
Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993) emphasizing the gatekeeper role must focus
on the principles and methodology employed, “not on the conclusions reached.” See Doc 134 at

5, citing Daubert, 509 U.S. at 594-95.

 

1 In Westberry, the plaintiffs expert medical testimony on causation in an industrial toxicity action
(talcum powder lubricant) was sufficiently reliable as the physician relied on a differential diagnosis and
temporal relationship between the plaintiff’s exposure and illness. This satisfied the reliability and relevance
standards of the federal evidence rules and was properly admitted into evidence.

McCain was a products liability action. The verdict for the plaintiffs was reversed because expert
opinions lacked the indicia of reliability. The reasons: (1) he drew speculative conclusions about the dietary
supplement's toxicity from questionable principles of pharmacology while neglecting the dose-response
relationship; (2) he drew unsubstantiated analogies between ephedrine and phenylpropanolamine; (3) he
inferred unauthorized conclusions from studies and reports; (4) unjustifiably relied on government public
health reports and consumer complaints to establish medical causation; and (5) he failed to follow the
basic methodology that experts should follow in toxic tort cases. (emphasis added) The McCain decision was
heavily influenced by multiple methodological defects, whereas the motion at bar merely challenges the facts
upon which the expert relies in two respects.

The 7yger decision concerned a case twice tried between two companies that attempted a joint venture
construction project. The Fourth Circuit held that the expert's opinion was inadmissible because uncontradicted
evidence, including the expert's own admission, explicitly negated the expert's damages theory.

The Freeman decision described a "mind-boggling" number of errors and unexplained discrepancies
in the government expert’s database. One example: a subset of 41 individuals for whom the EEOC was seeking
back pay, 29 had at least one error or omission. Seven were missing from the database altogether. Seven were
listed in the database without a race code, "one was incorrectly coded as passing the criminal background
check, two were incorrectly coded as failing the criminal background check, one ha[d] an incorrect race code,
five ha[{d] incorrect gender codes, nine [we]re listed twice and double-counted in the results, and three who
failed the credit check [we]re not coded with a credit check result." J.A. 1064. Freeman, 778 F.3d 463, 467
(4th Cir. 2015).

Contrast that to the current case in which defense counsel challenges the reasonableness of Dr.
Hawley’s reliance on Scott Ballock’s report of information borne of his employment at the F.B.I.

Benedi was a product liability case. The Fourth Circuit affirmed a treating physician rendering an
opinion that combining alcohol with therapeutic doses of acetaminophen caused liver disease in light of
"medical community's daily use of the same methodologies in diagnosing patients" Benedi, 66 F.3d 1378, 1384
(4th Cir. 1995), citing City of Greenville v. WR. Grace & Co., 827 F.2d 975 (4th Cir. 1987).
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 3 of 9 PagelD #: 5225

Il. BACKGROUND

Dr. Hawley, recently retired as a professor in economics at WVU, he taught analytical
methodology. He has testified many times in state and federal court. The motion at bar cites no
deficiencies in Dr. Hawley’s credentials, the scope or thoroughness of the disclosures attending
Dr. Hawley’s opinions. Defense counsel has instead opted to share his trial cross examination
outline concerning the facts Dr. Hawley considered on two discrete elements of Scott Ballock’s
damage claim. Indeed, the bulk of Dr. Hawley’s reported opinions are unchallenged in the
motion.

Dr. Hawley has opined and testified as an expert witness in many wrongful termination
cases. As far as his part in this is concerned, the Ballock case is a wrongful termination case. He
developed a questionnaire for use in such cases. That was used in this case and was disclosed.
Scott Ballock was a principal source of data concerning his work history and expectations for
advancement had he not suffered termination. By force of circumstances, Scott Ballock must
indulge some speculation on the truncated arc of his career with the F.B.I., as informed by his
successful tenure up until the time the defendants intervened. The data disclosed by Scott
Ballock to Dr. Hawley is premised to some degree on presumptions of continued employment
and advancement, but this is no different that any other wrongful termination scenario tried to a
jury.

The divorce decree was suggested as a material omission in Dr. Hawley’s calculations.
The response to that is obvious enough. The jury cannot properly reduce its award of damages to
Scott Ballock just because Ellen Costlow may have a claim against the retirement part of it. It is

the same logic as tax liability for lost earnings awards, that is sorted out with the I.R.S. after the
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 4 of 9 PagelD #: 5226

judgment is paid, the jury does not deduct taxes from the damage award. It is difficult to believe
this argument is even being offered.
Il. STANDARD OF DECISION

The Daubert standard of decision is well known to this Court.

Dr. Hawley has proffered no novel, unreliable approach to his calculations of Scott
Ballock’s losses. It is a misapplication of the law to suggest this Court should exclude Dr.
Hawley’s testimony when the criticisms are narrowly targeted and easily resolved at trial.

IV. ARGUMENT

In this case, there has been ample disclosure and discovery of Dr. Hawley’s anticipated
opinions. Except for giving up their cross examination strategy, there is no doubt the defense has
a fair chance to meet the witness in court on fair terms.

As to the motion, there are essentially three arguments. First, the defense dismisses Scott
Ballock as a source of reliable data on his expectations for employment after his mandatory
retirement from the F.B.I. at age 57. It is urged that this is all the merest speculation and only a
vocational assessment witness, someone with only second-hand information of the F.B.I., could
possibly support Dr. Hawley’s opinion. Second, the application of the differential paid to
criminal investigators is challenged, not that a differential is unavailable, just whether it can
fairly be counted as part of Scott Ballock’s losses. Third is the baseless argument of the divorce
decree. Except for the divorce decree, these are jury arguments. The divorce decree will be the
subject of a limine motion.

The opinion in Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999),

contained trenchant reasoning omitted in the defense motion:
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 5 of 9 PagelD #: 5227

The court, however, should be conscious of two guiding, and

sometimes competing, principles. On the one hand, the court

should be mindful that Rule 702 was intended to [**6] liberalize

the introduction of relevant expert evidence. See Cavallo v. Star

Enter., 100 F.3d 1150, 1158-59 (4th Cir. 1996). And, the court need

not determine that the expert testimony a litigant seeks to offer into

evidence is irrefutable or certainly correct. See id. As with all other

admissible evidence, expert testimony is subject to being tested by

"vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof." Daubert, 509 U.S.

at 596.

The Daubert standard is flexible, true, but ultimately the question for the trial court is

whether the proffered expert, subject to cross examination, is more likely to be helpful or
misleading to the jury’s understanding of the evidence.

A. Dr. Hawley’s calculation of post-retirement losses are justifiably based on the
information provided.

Scott Ballock would be obliged to retire at age 57, this is F.B.I. policy. Scott Ballock
provided Dr. Hawley anecdotal information in this respect, information which agents are well
positioned to know. Defense counsel is unimpressed, but Dr. Hawley need not be a vocational
evaluator to consider such information. Scott Ballock acquired reliable information on this issue
in the course of his many years with the F.B.I., knowing agents who have retired before him and
planning his own retirement. The motion simply overstates the difficulty of acquiring the
information.

B. The availability pay premium.

The deposition demonstrated that Dr. Hawley was aware of the 25% availability pay
premium. He was not experienced in its application and relied on Scott Ballock’s information

concerning his qualification for the premium. Scott Ballock was deposed on April 29, 2019 and
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 6 of 9 PagelD #: 5228

could have been questioned as to this aspect of his damages. He clearly intended to remain with
the F.B.I. until retirement and testified to this in support of his pleadings.

Scott Ballock will testify at trial. He will address his qualification as a criminal
investigator for the 25% availability pay premium. If he does not meet the statutory criteria, then
Dr. Hawley will not address that aspect of the claim. Barring Dr. Hawley as a witness on the
basis of this issue is a remedy grossly out of proportion to the potential evidentiary defect.

C. There is no reason Dr. Hawley had to take the divorce decree into account.

The motion suggests the divorce decree had to be accounted for in the calculation of
Scott Ballock’s diminished pension owing to his termination. If his appeal is successful, the loss
will be repaid and the issue will be moot for purposes of the jury trial. Otherwise, the jury may
consider his claim. Should Scott Ballock prevail, the award will be subject to the jurisdiction of
the family court decree. If the jury makes him whole, then the decree will govern whatever rights
Ellen Costlow and Scott Ballock have to the pension. There is no need or logical sense of justice
served by having Dr. Hawley reduce his calculations of the loss based on the contents of the
divorce decree. Reducing the claim would simply hurt both Scott Ballock and Ellen Costlow in
such an instance. As stated previously, it is analogous to taxes, the claim for lost earnings is not
reduced for taxes before the jury hears the figures, nor does the jury deduct taxes. This argument
simply lacks merit.

Vv. CONCLUSION

Dr. Hawley is an experienced expert witness whose body of opinion has largely gone

unchallenged. He will be helpful to the jury’s understanding of Scott Ballock’s economic losses.

No challenge to Dr. Hawley’s qualifications has been attempted and to the extent two issues have
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 7 of 9 PagelD #: 5229

been identified as subject to challenge for lack of an adequate predicate in the evidence, the just
approach to resolving them is to defer rulings until the evidence is adduced at trial. Wholesale
exclusion of the witness is uncalled for and would work an undue prejudice to the Plaintiff’s case
at trial.

As to the post-retirement income issue and Scott Ballock’s qualification for the
availability pay premium, these discrete issues are easily flagged for rulings at trial, they do not
merit excluding the Plaintiff’s damages expert witness all together.

This responsive memorandum is respectfully submitted this 18th day of September, 2019.

Charles J. Crooks, Esq.
WVSB # 4633

Crooks Law Firm PLLC
244 Pleasant Street
Morgantown, WV 26505
charles@crookslawfirm.org
(304) 282-1039

Counsel for Plaintiff,
Scott T. Ballock
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 8 of 9 PagelD #: 5230

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK Case No.: 1:17-CV-52
Plaintiff,

Vv. JURY TRIAL REQUESTED

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS,
STATE TROOPER CHRIS BERRY,

Defendants.

I OF SERVICE

I, Charles J. Crooks, Esq., local counsel for the Plaintiff, Scott T. Ballock, hereby certify
that on the 18th day of September, 2019, I filed the foregoing “PLAINTIFF’S
MEMORANDUM IN RESPONSE TO TROOPER DEFENDANTS’ MOTION TO
EXCLUDE CLIFFORD HAWLEY” with the Clerk of the Court using the CM/ECF system,

which will send notification of the filing to the following:

 

P. Todd Phillips, Esq. Mark G. Jeffries (WV Bar No. 11618)
P. Todd Phillips & Associates Steptoe & Johnson PLLC
235 High Street 400 White Oaks Blvd.
Suite 322 Bridgeport, WV 26330-4500
Morgantown, WV 26505 Mark. jeffries@steptoe-jol
ToddPhillips.Law@gmail.com
Counsel for Defendant, Monté L. Williams (WV Bar No. 9526)
Ellen Ruth Costlow Steptoe & Johnson PLLC

P.O. Box 1616
And Morgantown, WV 26507-1616

(304) 598-8000
Monte.williams@steptoe-johnson.com

Co-counsel for Defendants State Trooper
Michael Kief, State Trooper Ronnie M.
Gaskins and State Trooper Chris Berry
Case 1:17-cv-00052-IMK-MJA Document 135 Filed 09/18/19 Page 9 of 9 PagelD #: 5231
